Title: From George Washington to Major General Philip Schuyler, 30 September 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Qrs Harlem Heights Septr 30th 1776.

Your Favors of the 20th & 25th with their several Inclosures I received this Morning. The Letters for Congress with the Rest of the Papers I shall transmit them by the Earliest Opportunity.
I cannot conceive That their Resolution of the 14th was Calculated or designed in the smallest Degree to give You Offence.

The Application for Stores had been made, as a Requisition from General Gates, which I presume occasioned the Resolve Ordering ’em to be sent to him. As to the Words, “for the Use of the Northern Army,” Nothing is to be inferred from them, Whenever stores are sent to any Department, It is always said, for the Use of the Army there.
I am greatly Obliged by the Measures You have taken to provide us with Boards, as they are so material and so difficult to procure. Your Assurances to execute any Commands I may have Occasion to impose on You when out of the Military Line call for a Return of my warmest Acknowledgements; These I tender You, & of these I beg Your Acceptance.
Since my Letter of the 27th Nothing of Importance has occurred; Things remain Nearly in the Situation they then were. There were some small Movements Yesterday on the Part of the Enemy, But as Yet, they have Attempted Nothing, Nor have I been able to find out their Design. A little Time I suppose must shew what Plans they Mean to pursue for the Remainder of the Campaign. I am, My Dr Sir, With sentiments of the Greatest Esteem, Your Most Obedt Servt

Go: Washington

